Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered November 12, 1982, convicting defendant, after a jury trial, of criminal possession of stolen property in the first and second degrees and conspiracy in the fifth degree, and sentencing him to concurrent prison terms of 2⅓ to 7 years, 1⅓ to 4 years and one year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to sustain defendant’s convictions. Defendant’s argument that the People failed to prove that the value of the blank airline ticket forms exceeded $250 has already been rejected by this court on the appeal of his codefendant (see, People v Lopez, 110 AD2d 1092, Iv denied 65 NY2d 817). In addition, there was sufficient evidence that defendant aided in the possession of the stolen airline tickets and knew that they were stolen. Finally, the evidence of defendant’s close association with codefendant Lopez, his direct involvement in the storing and transporting of the stolen tickets, and his sharing in the proceeds of the sales established defendant’s knowing participation and intent to enter into a conspiracy. Concur— Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.